Citation Nr: 0605444	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  01-06 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
mechanical low back pain with degenerative disc disease, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a temporary total convalescent rating 
under 38 C.F.R. § 4.30 following an epidural steroid 
injection to the low back in September 2000. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from October 1991 to May 1996. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of June 2003.  This matter was 
originally on appeal from July 1999 and April 2001 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Under the old schedule for rating spine disabilities, the 
medical evidence shows that the veteran's low back disability 
is more productive of moderate to slight loss of range of 
motion due to pain in all spheres with objectively 
demonstrated mild sensory disturbances in the lower 
extremities; or,

3.  Under the amended schedule for rating spine disabilities, 
the medical evidence shows that the veteran's low back 
disability is productive of forward flexion of the lumbar 
spine greater than 30 degrees but not greater than 60 degrees 
with only mild sensory disturbances in the veteran's lower 
extremities; no physician prescribed the veteran bed rest and 
treatment for incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least two weeks during 
the past 12 months.

4.  The medical evidence of record shows that the veteran 
underwent an epidural injection in his low back in September 
2000, that did not involve surgery or 
immobilization by cast of his lower back.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating of 40 
percent for service-connected mechanical low back pain with 
degenerative disc disease have been approximated under the 
old schedule for rating spine disabilities.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.27, 4.71a, Diagnostic Code 5293 (2002).

2.  The criteria for a temporary total convalescent rating 
under 38 C.F.R. § 4.30 following an epidural steroid 
injection to the low back in September 2000 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.30 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in December 2003, the RO advised the veteran of the VCAA, 
VA's duties there under, and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The December 2003 VCAA notice advised the veteran of 
what the evidence must show to establish entitlement to an 
increased evaluation and what the evidence must show to 
establish entitlement to paragraph 30 benefits.  

The Board acknowledges that the December 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1) (2005).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The RO asked 
the veteran for all the information and evidence necessary to 
substantiate his claims-that is, evidence of the type that 
should be considered by VA in assessing his claims.  A 
generalized request for any other evidence pertaining to the 
claims would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decision with 
respect to the increased rating claim was rendered prior to 
the enactment of the VCAA; therefore, it was impossible for 
VA to provide notice pursuant to the enhanced duty to notify 
provisions of the VCAA prior to the initial AOJ decision.  
Given that notice was not mandated at the time of the initial 
AOJ decision, it was not error to furnish the veteran 
remedial notice.  Rather, the timing of such notice reflects 
compliance with the express requirements of the law as found 
by the Court in Pelegrini II.  As for the paragraph 30 
benefits claim, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error as the case was reconsidered again beginning in August 
2004 and the Supplemental Statement of the Case (SSOC) was 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the paragraph 30 
benefits claim would not be prejudicial error to the veteran.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the July 1999 
rating decision, April 2000 Statement of the Case (SOC), 
April 2001 SSOC, April 2001 rating decision, September 2001 
SSOC, January 2002 SOC, August 2004 SSOC, February 2005 SSOC, 
March 2005 SSOC, July 2005 SSOC, and August 2005 SSOC, which 
included a discussion of the facts of the claims, 
notification of the bases of the decisions, and a summary of 
the evidence used to reach the decisions.  The SOCs and SSOCs 
provided the veteran with notice of all the laws and 
regulations pertinent to his claims, including the law and 
implementing regulations of the VCAA.  

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2005)).  Prior to 
that, the rating criteria for evaluating intervertebral disc 
syndrome were changed, effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54345-54349 (August 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  The new rating 
criteria for intervertebral disc syndrome were subsumed in 
the aforementioned amended rating schedule for spine 
disabilities.  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The SSOCs show that the RO considered the 
veteran's low back disability under the new rating criteria 
for evaluating spine disabilities.  In addition, the veteran 
was provided with notice of the revised rating criteria.  

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  
The Board also finds that the RO complied with the Board's 
June 2003 Remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran VA examinations in March 1999, August 
2000, and November 2004.  The RO obtained VA treatment 
records identified by the veteran.  Lastly, the RO scheduled 
the veteran for a video conference hearing, which was held in 
June 2002.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Accordingly, 
the Board will proceed with appellate review.     


II.	Increased Rating for Mechanical Low Back Pain with 
Degenerative Disc 
           Disease

Procedural History and Evidence

In an August 1996 rating decision, the RO granted service 
connection for mechanical low back pain and assigned a 10 
percent rating by analogy under Diagnostic Code 5299-5292.  
In a June 1998 rating decision, the RO increased the 
disability rating to 20 percent.  In February 1999, the 
veteran filed the instant claim for an increased disability 
rating.  The July 1999 rating decision (on appeal) reflects 
that service connection was expanded to include degenerative 
disc disease but the 20 percent rating was continued.  

Records from Ashland Family Practice showed that the veteran 
was followed for low back pain and included a report on a 
magnetic resonance imaging (MRI) of the lumbar spine that 
noted the presence of disc bulges at L3-L4, L4-L5, and L5-S1 
with bilateral lateral recess stenosis from the disc bulge at 
L3-L4.

A radiology report from Samaritan Regional Health System 
noted that x-rays of the veteran's lumbar spine revealed 
lumbarization of S1.

VA treatment records included a January 1999 record that 
noted that a physical examination revealed flexion of the 
lumbar spine to 45 degrees, extension to 0 degrees, 
"decreased" lateral bending to the left, and "mildly 
decreased" bending to the right.  He had positive straight 
leg raising bilaterally.  His motor strength was 5/5, and 
deep tendon reflexes were 2+.  Another January 1999 record 
noted that the veteran's deep tendon reflexes were brisk on 
the right side and slightly diminished with no sensory motor 
deficits.  Records dated in February 1999 showed that the 
veteran was issued a TENS unit.  The veteran complained of 
low back pain that radiated to the hip, but denied bowel or 
bladder functional loss.  He also complained of numbness in 
his right leg with prolonged standing or walking.  An 
impression of chronic low back pain with radiculopathy was 
noted. 

At the March 1999 VA examination, the veteran complained of 
flare-ups of back pain that occurred once a month.  He 
experienced an acute exacerbation where he had to spend a day 
or two in bed as he was more severely incapacitated by it.  
Other times, he experienced occasional aches or stiffness and 
fatigue.  A lot of heavy, repetitive work bothered his back.  
Currently, he was going to school and not working.  He 
maintained that his TENS unit helped.  He denied every having 
surgery.  The physical examination showed that the veteran 
could ambulate independently.  He had generalized lumbosacral 
tenderness and muscular tenderness across the back.  TENS 
electrodes were in place.  He could forward flex his lumbar 
spine to 60 degrees, and extend, bend, and rotate his spine 
to 30 degrees with pain at the extremes of motion.  The 
examiner maintained that there were no neurologic 
abnormalities demonstrated.  The examiner provided a 
diagnosis of lumbosacral strain with degenerative disc 
disease.  The radiology report noted an impression of 
narrowing of the disc space between the lower lumbar 
vertebral body and S1. 

An August 1999 VA treatment record showed the veteran 
complained of left leg numbness and right leg weakness and 
numbness.  A September 1999 record showed that the veteran 
complained of uncontrolled bowel movements.  Records dated in 
October 1999 noted that the veteran complained of low back 
pain with some radiation to both hips.  Lumbar range of 
motion on flexion was to 60 degrees, extension was to 10 
degrees, and lateral bending was to 10 degrees.  Straight leg 
raising was positive at 30 degrees.  The assessment was 
chronic low back pain with radicular symptoms and mechanical 
component.  A December 1999 record noted that the veteran had 
forward flexion of the lumbar spine to 60 degrees, extension 
to 20 degrees, right lateral bend to 30 degrees, and left 
lateral bend to 10 degrees.  He had normal reflexes and motor 
examination of the lower limbs.  

The August 2000 VA examination report showed that the veteran 
reported that he went to the chiropractor periodically.  He 
reported that he received a steroid shot a few weeks ago but 
that only helped temporarily.  He currently worked at a book 
bindery.  He was not wearing a brace; he was not using a cane 
or crutches.  In addition to the back pain, he experienced 
pain that sometimes went into his legs with some paresthesias 
below the knees.  The physical examination showed that the 
veteran could ambulate without aids or assistance.  No spinal 
deformity was noted.  He had lumbosacral tenderness and 
soreness and muscular tenderness.  He could forward flex his 
lumbar spine to 55 degrees, limited by pain, and bend and 
rotate to 25 to 30 degrees, limited by pain.  He was able to 
rise onto his toes and onto his heels and squat.  Straight-
leg raising was negative in a seated position.  Reflexes were 
equal strength with "a little bit" of generalized decreased 
sensation below the knees in both legs.  

An August 2000 VA record noted that the veteran had a 
decrease in sensorium in that he could not discriminate to 
light touch versus mild pain stimulus.  Records dated in 
September 2000 noted that a sensory exam to pin prick was 
decreased in the lower extremities from the veteran's knees 
to his ankles.  On the right, he had a patch of reddened skin 
that also had decreased sensation.  On the left, his 
decreased pin prick continued up to about the L1 level.  Dr. 
D.R. provided an assessment of numbness that did not follow a 
dermatomal distribution.  In an addendum by neurologist Dr. 
J.L., he noted that while the veteran complained of pain, all 
his lower extremity reflexes were symmetrically present, and 
he doubted the presence of any new nerve root problem.  

August and October 2000 reports on MRIs continued to note 
disk bulging at multiple levels.  Records dated in October 
2000 initially noted an assessment of lumbago with 
neuropathy/radiculopathy, but electromyograph (EMG) and nerve 
conduction velocity (NCV) studies revealed normal sensory and 
motor nerve conduction studies in both lower extremities 
including H-reflexes on both sides according to Dr. K.N.  Dr. 
K.N. indicated that there was no definite electrophysiologic 
evidence of peripheral neuropathy or lumbosacral 
radiculopathy on either side.  A December 2000 record noted 
that the physical examination revealed some right lower 
extremity weakness in all muscle groups in comparison to the 
left lower extremity.  There was a patchy decreased sensation 
to pin prick in both lower extremities, with hyperesthesia in 
the lateral aspects of both feet.  Joint position sense was 
present in the left lower extremity, but absent in the right 
lower extremity.  The assessment was chronic low back pain 
with sensory changes beginning just proximally to knees 
bilaterally.  The resident physician explained that the MRI 
revealed small disc bulge at L5-S1, but since a right ankle 
jerk was present and the veteran did not have radicular 
symptoms, surgery was not recommended at that time.  It was 
noted that the veteran could return to work with certain 
restrictions 

VA treatment records dated through April 2004 showed that the 
veteran was followed for back pain and that he received 
physical therapy that included traction treatments.  

The November 2004 VA examination report showed that the 
examiner reviewed the claims file.  The veteran complained 
that repetitive use and weather changes irritated his back.  
He continued to complain of back pain, stiffness, and leg 
pain sometimes accompanied by numbness and tingling.  He 
indicated that he only experienced incapacitating episodes 
"maybe one to two days every three months or so."  He 
sometimes used a cane, and he did wear a back brace.  When he 
was up on his back for more than an hour or two his pain 
increased.  He worked as a van driver.  He denied that any 
surgery had been done.  He was able to perform normal daily 
activity.  The physical examination showed that the veteran 
ambulated with a back brace.  The spine did not show any 
obvious deformity, and there was no fixed ankylosis.  Range 
of motion was not affected by his body habitus.  He had 
forward flexion of the lumbar spine to 50 degrees, limited by 
pain.  He could extend, bend, and rotate to 20 degrees, 
limited by pain.  The motion was repeated multiple times with 
no change in symptoms or motion.  He had some sciatica on the 
right side.  He could rise up onto his toes and heels.  
Straight leg raising was positive on the right side with back 
pain.  Reflexes were equal, and strength was equal.  He had 
some decrease in sensation in the lateral posterior aspect of 
his right leg as compared to the left side.  The examiner 
provided a diagnosis of lumbar strain with degenerative disc 
disease.  The radiology report noted an impression that x-
rays of the lumbar spine suggested early minimal degenerative 
arthritic changes of the lumbosacral spine with minimal 
marginal spur formation and narrowed disc space between the 
lower lumbar vertebra and S1.  

At the June 2002 video conference hearing, the veteran 
presented testimony that was similar to statements set forth 
above.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Individual disabilities are assigned separate diagnostic 
codes.   Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2005).  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2005).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id. Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).  The factors involved in evaluating and 
rating disabilities of the joints include, weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2005).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As previously noted, the veteran's low back disability is 
currently assigned a 20 percent rating under Diagnostic Code 
5292 of the old schedule for rating spine disabilities.  
38 C.F.R. § 4.71a, Diagnostic Codes 5290 through 5292 (2003) 
of the old schedule rated limitation of motion of the spine 
according to whether it was slight, moderate, or severe.  The 
words "slight," "moderate," and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Guidance can be 
obtained from the amended regulations.  The current 
definition of normal range of motion for the spine is based 
on medical guidelines in existence since 1984; therefore, the 
Board will apply the current ranges of motion to rating spine 
disabilities under the old criteria.  Normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2005).   

Under Diagnostic Code 5292, a 40 percent rating is assigned 
for severe limitation of motion of lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  Except for severe 
limitation of extension and lateral bending demonstrated on 
examination in October and December 1999, the VA examination 
reports and VA treatment records overwhelming show that the 
veteran's low back disability is more productive of moderate 
to slight loss of range of motion due to pain in all spheres.  
Thus, the veteran's low back disability does not more nearly 
approximate the rating criteria associated with the next 
higher rating of 40 percent under Diagnostic Code 5292 of the 
old schedule. 

The Board is required to consider other diagnostic codes 
under the old schedule to determine whether the veteran is 
entitled to a rating in excess of 20 percent under any of 
them.  

Service connection has also been established for degenerative 
disc disease thereby warranting consideration of Diagnostic 
Code 5293 (intervertebral disc syndrome).  Under Diagnostic 
Code 5293 of the old schedule, a 40 percent rating is 
assigned for severe recurring attacks of intervertebral disc 
syndrome with intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  A 60 percent rating is assigned 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Id.  

The veteran's complaints of low back pain that radiates into 
his hips and legs accompanied by a tingling sensation and 
numbness are well documented throughout the entire appeal 
period.  Early treatment records show that neuropathy or 
radiculopathy was suspected, but EMG/NCV studies conducted in 
October 2000 were normal showing no definite 
electrophysiologic evidence of peripheral neuropathy or 
lumbosacral radiculopathy on either side.  The medical 
evidence, however, shows that physical examinations conducted 
in January 1999, August 2000, September 2000, December 2000, 
and November 2004, revealed sensory disturbances in the lower 
extremities.  The Board finds that the orthopedic 
manifestations coupled with objectively demonstrated sensory 
disturbances in the lower extremities show that the veteran's 
low back disability probably more nearly approximates the 
criteria associated with the next higher rating of 40 percent 
under Diagnostic Code 5293 of the old schedule.  

The veteran, however, is not entitled to an even higher 
rating of 60 percent under Diagnostic Code 5293.  The medical 
evidence fails to show that the veteran has persistent 
symptoms of pronounced intervertebral disc syndrome with 
little intermittent relief.  The veteran has not undergone 
surgery nor has surgical intervention been recommended.  For 
these reasons, a 60 percent rating is not appropriate.  

As for other potentially applicable diagnostic codes of the 
old schedule, the medical evidence shows that there is no x-
ray evidence of residuals of a fracture of the vertebra 
attributable to the service-connected low back disability.  
The medical evidence also shows that the veteran does not 
have ankylosis of the lumbar spine.  Thus, the veteran is 
precluded from an evaluation under Diagnostic Codes 5285 and 
5289 of the old schedule.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5289 (2003).  
As for Diagnostic Code 5295 of the old schedule, the maximum 
schedular evaluation available is 40 percent.

Accordingly, the Board concludes that the veteran is entitled 
to an increased rating of  40 percent, but not higher, for 
service-connected mechanical low back pain with degenerative 
disc disease under the old schedule for rating spine 
disabilities. 

The Board now considers the veteran's service-connected low 
back disability under the schedule for rating spine 
disabilities as amended in August 2003, effective September 
26, 2003.  Under the amended schedule, any associated 
objective neurologic abnormalities, including, but not 
limited to bowel or bladder impairment are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note 1 (2005).  
Intervertebral disc syndrome is to be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.   

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a (2005).  A 40 percent rating is assigned 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Id.  A 50 percent rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 100 
percent rating is assigned for unfavorable ankylosis of the 
entire spine.  Id.  

The medical evidence shows that the veteran's low back 
disability is consistently productive of forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees.  Additionally, as previously 
discussed, the veteran does not have ankylosis of the lumbar 
spine, much less unfavorable ankylosis.  Therefore, the 
veteran's low back disability is only productive of the 
symptomatology associated with a 20 percent rating under the 
amended schedule for rating spine disabilities with respect 
to the orthopedic manifestations of the low back disability.

As for neurologic manifestations associated with the low back 
disability, the veteran's symptoms are analogous to 
incomplete paralysis of the sciatic nerve and so 
consideration is made to Diagnostic Code 8520.  See 38 C.F.R. 
§ 4.20 (2005) (providing that the service-connected 
disability is to be rated under a closely related disorder in 
which not only the functions affected, but anatomical 
localization and symptomatology are closely analogous).  
Under Diagnostic Code 8520, a 10 percent rating is prescribed 
for mild incomplete paralysis of the sciatic nerve.  38 
C.F.R.     § 4.124a, Diagnostic Code 8520 (2005).  A 20 
percent rating is prescribed for moderate incomplete 
paralysis of the sciatic nerve.  Id.  A 40 percent rating is 
prescribed for moderately severe incomplete paralysis of the 
sciatic nerve.  The term "incomplete paralysis," with this 
and other peripheral nerve injuries, indicates a degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  Id.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral, the ratings are 
combined with application of the bilateral factor.  Id.  
Lastly, the maximum rating which may be assigned for neuritis 
of the sciatic nerve not characterized by organic changes 
will be that for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2005).  

The medical evidence shows only mild sensory disturbances are 
associated with the veteran's lower extremities.  Therefore, 
the veteran is only entitled to at best a 10 percent rating 
under Diagnostic Code 8520 for each lower extremity.  When 
combined with application of the bilateral factor, the value 
is 21 (10 percent of 19 added) to be combined with the 20 
percent rating for the orthopedic manifestations associated 
with the low back disability, totaling a combined rating of 
40 percent.  38 C.F.R. § 4.26 (2005). 

As for the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, it would not be to the 
veteran's advantage for his disability to be evaluated there 
under.  The medical evidence of record shows that the veteran 
was ordered to refrain from work for a short period in 2000, 
but there is no documented evidence that a physician 
prescribed the veteran bed rest and treatment for a certain 
duration of time at any time during the appeal period.  
Moreover, even by the veteran's own description, he does not 
experience incapacitating episodes having a total duration of 
at least 2 weeks over the course of 12 months, which is the 
minimum criterion associated with a 20 percent rating under 
the formula.  Thus, evaluation of the veteran's low back 
disability on the basis of the total duration of 
incapacitating episodes over the past 12 months would not be 
to his advantage. 

The Board notes that the revised rating criteria further 
provides that if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment. 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (6) and Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (2) (2005).  The medical evidence shows that 
the veteran has disc bulges at multiple levels; however, the 
evidence does not show that the effects in each spinal 
segment are clearly distinct.  The veteran complains of pain 
in general and no examination revealed that the degenerative 
changes at any one of the affected disk space levels produced 
clearly distinct impairment.  Thus, the medical evidence does 
not show that evaluation of each segment of the lumbar spine 
should be made at this time.  

The Board concludes that as between the old schedule for 
rating spine disabilities and the amended schedule for rating 
spine disabilities, evaluation of the veteran's low back 
disability results in the same warranted rating of 40 
percent.  

An increased rating may also be granted on an extraschedular 
basis when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).  The Board finds 
no evidence that the veteran's low back disability presented 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2005).  Consequently, the Board concludes that 
referral of this case for consideration of an extraschedular 
rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


III.	Paragraph 30 Benefits

The veteran contends that the epidural outpatient procedure 
he underwent immobilized him leaving him bedridden from 
September 7, 2000 to December 20, 2000, which he maintained 
was tantamount to "surgery requiring at least one month of 
convalescence" as required under VA regulations.  

A total disability rating will be assigned effective from the 
date of a hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release, if the hospital treatment of a service-
connected disability resulted in:  (1) surgery necessitating 
at least one month of convalescence; (2) surgery with severe 
post-operative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30(a) (2005).  

VA treatment records show that the veteran underwent an 
epidural injection to his lower back on September 7, 2000.  
In addition, the veteran submitted a security prescription 
form dated September 14, 2000, from a nurse practitioner who 
requested that the veteran be excused from work until EMG 
studies had been completed and evaluated.  In further support 
of his claim, the veteran submitted a June 2001 statement 
from his mother in which she reported that she and the 
veteran's father took care of the veteran who was unable to 
care for himself from September 7, 2000 to December 20, 2000.  
The medical evidence of record, however, fails to show that 
the veteran underwent surgery or immobilization by cast for 
his low back disability during the period at issue as 
required under 38 C.F.R. § 4.30.  As such, the excused 
absence and any care the veteran's family reportedly provided 
him are irrelevant.  

The Board is bound by the applicable law and regulations when 
determining claims for VA benefits.  38 U.S.C.A. § 
7104(a),(c) (West 2002).  The veteran does not meet the legal 
criteria for assigning convalescent ratings.  Accordingly, 
the veteran is not entitled to a temporary total convalescent 
rating under 38 C.F.R. § 4.30 following an epidural steroid 
injection to the low back in September 2000.


ORDER

An increased rating of 40 percent for service-connected 
mechanical low back pain with degenerative disc disease under 
the old schedule for rating spine disabilities is granted, 
subject to the law and regulations controlling the award of 
monetary benefits.

A temporary total convalescent rating under 38 C.F.R. § 4.30 
following an epidural steroid injection to the low back in 
September 2000 is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


